AlleN, J.
Tbe question involved in this appeal has been decided against tbe defendant in two recent decisions of the Supreme Court of tbe United States, Penn. R. R. Co. v. Sonman Shaft Coal Co., decided 4 December, 1916, and Penn. R. R. Co. v. Stineman Coal Mining Co., decided 18 December, 1916.
In both cases tbe action was brought in tbe State courts to recover damages for failure to furnish cars to be used in interstate commerce, and tbe jurisdiction of tbe State courts was sustained and judgment recovered, although tbe same defense was relied on as in this action; and upon these authorities tbe judgment is affirmed.
No error.